Citation Nr: 0302448	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  95-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.



REPRESENTATION

Appellant represented by:	Osvaldo Izquierdo, Attorney



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1956 and from September 1956 to October 1957.  He had 
National Guard service, including a period of inactive duty 
for training from February 8-10, 1991.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) San  Juan, Puerto Rico, 
Regional Office (RO).  

The Board remanded the case in September 1999 for additional 
development of the record.

The veteran canceled a hearing before a Hearing Officer at 
the RO scheduled in February 2002, at his request.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c)(2002).


FINDINGS OF FACT

The veteran's current low back disability had its onset 
during his period of inactive duty training from February 8 
to 10, 1991.


CONCLUSION OF LAW

Service connection for a low back disability is warranted.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of service 
connection for a back disability.  No further assistance in 
developing the facts pertinent to the issues is required. 

The veteran seeks service connection for a low back 
disability resulting from an injury in February 1991.  In his 
substantive appeal submitted in January 1995, he contended 
that he had no problems with his back between 1960 and 1991, 
when he injured his back loading a duffel bag onto a truck.  
He maintained that the herniated disc was incurred in the 
February 1991 injury.  He has stated that he is not alleging 
aggravation of a preexisting condition, since he has 
contended that he did not have a back injury until February 
1991.

The Board notes that by rating action in March 1960, the RO 
denied service connection for a back condition, on the basis 
that the veteran's current back condition had preexisted 
service and was not aggravated by his active service.  The 
veteran was notified of that determination and of his 
appellate rights by letter dated in March 1960.  The veteran 
did not appeal that decision and it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).  The 
veteran is not seeking to reopen the final March 1960 RO 
decision, as he is asserting a back injury was incurred in 
February 1991, during a period of inactive duty training.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. §§ 3.6, 3.303.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As noted above, the veteran served with the National Guard 
for several years, including verified inactive duty training 
from February 8-10, 1991.  A February 10, 1991 Statement of 
Medical Examination and Duty Status shows that the veteran 
reported that he had injured his back on February 8, 1991 
when lifting a duffel bag into a vehicle.  

A February 10, 1991 entry noted that the veteran reported low 
back pain following lifting of a duffel bag.  Examination 
revealed sacroiliac strain.  A February 11, 1991 entry shows 
that he reported having low back pain for two days' duration.  
He reported that the pain began after he picked up a duffel 
bag from the floor.  He reported that he had been treated in 
1985 for similar low back pain.  Examination showed muscle 
spasms in the lower back on the left.  He was referred for 
physical therapy.  He underwent ultrasound and massage, which 
did not improve his symptoms.  He was then referred to the VA 
Medical Center for further treatment.  The February 1991 VA 
consultation report noted that 1985 x-rays of the lumbar 
spine had shown lordotic curve and osteophytosis of L4 and 
L5.  The provisional diagnoses included low back pain, rule 
out pathology.  The examiner indicated that the veteran had a 
history of systemic disease and started having acute low back 
pain after lifting a heavy object.  The pain radiated to the 
left lower extremity.  Examination showed tenderness over the 
left sacroiliac joint, decreased range of motion, and no 
neurological deficits.  The assessment was left sacroiliac 
joint dysfunction.  The veteran underwent physical therapy 
between February and May 1991.  The diagnoses were low back 
pain due to muscle spasms and left sacroiliac joint 
dysfunction.

A loss of income statement completed by the veteran indicated 
that he was unable to perform his duties as a driver between 
February 11, 1991 and March 5, 1991 due to his back injury.  
An April 1991 physician's statement indicated that the 
veteran was fit for normal military and civilian duties as of 
March 5, 1991 and that he was disabled from February 11 to 
28, 1991.

On examination in October 1991, the veteran's history of low 
back pain following lifting a duffel bag was noted.  It was 
indicated that he continued to receive treatment for back 
sprain.  The clinical evaluation of the spine was normal.  

A February 1992 statement of A. Alvarez Berdecia, M.D., 
indicated that the veteran was treated for a history of 
constant low back pain and pain in the left thigh.  
Computerized tomography (CT) scan of the lumbar spine in 
December 1991 showed osteophyte formation at L4-5 and L3-4, 
stenosis of the lumbar canal at L5-S1 due to osteophyte 
formation, and herniated disc at L4-5.  

In March 1992, the veteran was assigned a permanent L3 
physical profile by a National Guard Medical Evaluation Board 
due to a herniated lumbar disc.

On VA examinations in July 1992, the veteran's reported 
history of a back injury in February 1991 was noted.  He 
denied any history of a fall or blow to the back.  He 
indicated that he did not improve after physical therapy, so 
he sought private medical treatment.  He reported that a CT 
scan showed a herniated disc.  The neurological examination 
was unremarkable.  The orthopedic examination showed 
flattening of the lumbar lordotic curve, pain to pressure 
over the lumbar paravertebral muscles, muscle spasms, and 
limitation of motion.  X-rays of the lumbar spine showed 
lumbar spondylosis.  The diagnoses were back strain with 
secondary lumbar paravertebral myositis, herniated nucleus 
pulposus at L4-5, and stenosis of lumbar canal at L5-S1.  

A November 1992 statement of Candido R. Martinez, M.D., 
indicated that the veteran suffered a lumbar lesion in 
February 1991.  It was indicated that he had been seen by two 
different neurosurgeons and undergone a CT scan of the spine.  
Dr. Martinez concluded that the veteran was totally disabled 
from any kind of work that involved sitting or standing.  A 
follow-up report dated in December 1992 indicated that the 
diagnoses were peripheral neuropathy and diabetes mellitus.  

In January 1993, the veteran under physical examination in 
conjunction with Medical Board proceedings by the National 
Guard.  His complaints included recurrent back pain, but the 
examination report noted no abnormalities of the spine.

An April 1994 statement of Dr. Martinez indicated that the 
veteran had been treated for peripheral neuropathy of the 
lower extremities, and a diagnosis of lumbar radiculopathy 
had not been definitively ruled-out.  It was noted that there 
had been no change in the level of his disability and that he 
was permanently unfit for duty.  

A report of Physical Evaluation Board proceedings dated in 
December 1995 indicated that the veteran was no longer 
capable of performing his duties due to low back pain, lumbar 
spondylosis, with moderate degenerative changes.  It was 
indicated that this condition was incurred in or aggravated 
in the line of duty and was the proximate result of the 
veteran performing his duties.  

On VA examination in June 2002, the examiner indicated that 
review of the medical records showed the veteran reported 
that low back pain started on February 8, 1991 while loading 
his 45-50 pound duffel bag into a truck, when he injured his 
back.  It was noted that he sought treatment and that a CT 
scan had shown a lumbar herniated disc.  The examiner also 
indicated that the veteran had a history of an injury to his 
lower back getting equipment down a mountain while working 
for the Puerto Rico Water Company in 1971 as a pick-up 
driver.  It was indicated that he never went to the State 
Insurance fund regarding the low back condition.  The 
diagnoses were peripheral neuropathy, L5-S1 spinal canal 
stenosis, L4-L5 herniated nucleus pulposus by medical 
certificate of Dr. Martinez.  The examiner concluded that, 
with the available objective medical evidence, that the 
veteran's current low back condition is not the result of low 
back pain on February 8, 1991.

After a full review of the record, including the contentions 
of the veteran, the Board concludes that service connection 
for a low back disability is warranted.  The service medical 
records pertaining to the veteran's National Guard service 
show that he was treated for complaints of low back pain in 
February 1991, which he reported began after picking up a 
duffel bag, and include diagnoses of low back pain due to 
muscle spasms and left sacroiliac joint dysfunction.  The 
February 1992 private medical statement indicated that a CT 
scan of the lumbar spine in December 1991 showed osteophyte 
formation at L4-5 and L3-4, stenosis of the lumbar canal at 
L5-S1 due to osteophyte formation, and herniated disc at L4-
5.  The March 1995 Physical Evaluation Board report indicated 
that the veteran's back disability was incurred in the line 
of duty and was the proximate result of the veteran 
performing his duties.  A service department finding that an 
injury occurred in line of duty will be binding on VA unless 
it is patently inconsistent with the requirements of laws 
administered by VA.  See 38 C.F.R. § 3.1(m) (2002).  

Although the June 2002 VA examination report includes an 
opinion that the veteran's current low back disability was 
not the result of low back pain on February 8, 1991, the 
Board finds the service department line of duty determination 
to be persuasive and binding.  While incurrence of the 
original injury in line of duty does not necessarily mean 
that a current disability is related to that injury, the 
service department records here show continuing complaints 
and treatment from the time of the original injury, and there 
is a current disability.  The evidence is at least in 
equipoise.  The benefit of any reasonable doubt is to be 
given the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  
Service connection for a low back disability is warranted. 




ORDER

Service connection for a low back disability is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

